Citation Nr: 0842420	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-04 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
August 1965.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The veteran, in his January 2005 VA Form 9, requested a 
hearing before the Board and indicated his preference that 
the hearing be held at the local RO (Travel Board hearing).  

The Board acknowledges correspondence dated March 2005 in 
which the veteran's service representative indicated that the 
veteran was incarcerated in a state prison and that it was 
doubtful that he would be released to attend a hearing at the 
RO in Oakland, California.  However, such statements, true as 
they may be, are not sufficient to constitute a revocation of 
his request for a Travel Board hearing. 

Accordingly, the veteran should be scheduled for a hearing 
before the Board.  Assuming he remains incarcerated, all 
reasonable assistance should be offered to facilitate his 
appearance, including the assistance of the Veteran's 
Information Project at San Quentin State Prison.  If he 
desires to withdraw his request, he should do so in writing.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to 
schedule the veteran for a VA Travel 
Board hearing before a Veterans Law Judge 
at the RO in accordance with 
38 C.F.R. § 20.704.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

